Nebraska Advance Sheets
	                                 STATE v. DRAGON	519
	                                 Cite as 287 Neb. 519

                      State of Nebraska, appellee, v.
                       James P. Dragon, appellant.
                                     ___ N.W.2d ___

                       Filed February 21, 2014.      No. S-13-386.

 1.	 Postconviction: Appeal and Error. In appeals from postconviction proceedings,
      an appellate court independently resolves questions of law.
 2.	 Postconviction: Constitutional Law. A trial court’s ruling that the petitioner’s
      allegations are refuted by the record or are too conclusory to demonstrate a
      violation of the petitioner’s constitutional rights is not a finding of fact—it is a
      determination, as a matter of law, that the petitioner has failed to state a claim for
      postconviction relief.
 3.	 Postconviction: Constitutional Law: Appeal and Error. In appeals from post-
      conviction proceedings, an appellate court reviews de novo a determination that
      the defendant failed to allege sufficient facts to demonstrate a violation of his or
      her constitutional rights or that the record and files affirmatively show that the
      defendant is entitled to no relief.
 4.	 Postconviction: Constitutional Law: Proof. In a motion for postconviction
      relief, the defendant must allege facts which, if proved, constitute a denial or
      violation of his or her rights under the U.S. or Nebraska Constitution, causing the
      judgment against the defendant to be void or voidable.
  5.	 ____: ____: ____. A court must grant an evidentiary hearing to resolve the claims
      in a postconviction motion when the motion contains factual allegations which, if
      proved, constitute an infringement of the defendant’s rights under the Nebraska
      or federal Constitution.
 6.	 Postconviction: Appeal and Error. If a postconviction motion alleges only con-
      clusions of fact or law, or if the records and files in the case affirmatively show
      that the defendant is entitled to no relief, the court is not required to grant an
      evidentiary hearing.
 7.	 Constitutional Law: Effectiveness of Counsel. A proper ineffective assistance
      of counsel claim alleges a violation of the fundamental constitutional right to a
      fair trial.
 8.	 Effectiveness of Counsel: Proof: Appeal and Error. To prevail on a claim of
      ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668,
      104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant must show that his or her
      counsel’s performance was deficient and that this deficient performance actually
      prejudiced the defendant’s defense. A court may address the two prongs of this
      test, deficient performance and prejudice, in either order.
 9.	 Effectiveness of Counsel. In addressing the “prejudice” component of the test
      in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674
      (1984), a court focuses on whether a trial counsel’s deficient performance renders
      the result of the trial unreliable or the proceeding fundamentally unfair.
10.	 Effectiveness of Counsel: Proof: Words and Phrases. To show prejudice under
      the prejudice component of the test in Strickland v. Washington, 466 U.S. 668,
      104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), there must be a reasonable probability
      that but for the deficient performance, the result of the proceeding would have
    Nebraska Advance Sheets
520	287 NEBRASKA REPORTS


     been different. A reasonable probability is a probability sufficient to undermine
     confidence in the outcome.
11.	 Postconviction: Effectiveness of Counsel: Appeal and Error. Where a defend­
     ant’s trial counsel was also his or her appellate counsel, a postconviction pro-
     ceeding is the defendant’s first opportunity to claim that trial counsel provided
     ineffective assistance.

  Appeal from the District Court for Douglas County: J
Russell Derr, Judge. Affirmed.
   James P. Dragon, pro se.
  Jon Bruning, Attorney General, and Kimberly A. Klein for
appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Miller-Lerman, J.
                     NATURE OF CASE
   James P. Dragon appeals the order of the district court for
Douglas County in which the court denied his motion for
postconviction relief without an evidentiary hearing. Dragon,
acting pro se, sought relief with respect to his conviction for
second degree murder, for which he was serving a sentence of
imprisonment for 50 years to life. We affirm.
                   STATEMENT OF FACTS
   In 2006, Dragon was charged with second degree murder
and use of a deadly weapon to commit a felony in connection
with the shooting death of Edith Anne Moore. Pursuant to a
plea agreement, Dragon pled guilty to second degree murder
and the State dropped the weapon charge.
   The factual basis for Dragon’s plea showed that an attorney
contacted Omaha police saying that Dragon had informed him
that “something bad” had happened at Dragon’s house the
night before. Accompanied by the attorney, Dragon went to
the police station and gave police consent to search his house.
Police found what appeared to be blood in various parts of
Dragon’s house, and they found Moore’s body on a plastic
sheet in a basement bathroom. Police observed what appeared
to be gunshot wounds to Moore’s shoulder and back. An
                  Nebraska Advance Sheets
	                       STATE v. DRAGON	521
	                       Cite as 287 Neb. 519

autopsy showed that Moore had died of gunshot wounds, one
of which pierced the aorta, heart, and lungs.
   Investigators learned that Dragon and Moore had been in
a relationship for some years but had broken up 6 months to
a year earlier. In a police interview, one of Dragon’s broth-
ers said that Dragon had told him that something bad had
happened to Moore and that he had done something he was
going to regret. A second brother acknowledged that the
murder weapon, which police found in the second brother’s
home, belonged to him but that he did not know it had left
his house. Dragon’s mother interrupted the interview of one
of the brothers to say that “Jimmy” was sorry for what he
had done.
   The district court found Dragon guilty of second degree
murder based on his plea and the State’s factual basis. The
court sentenced Dragon to imprisonment for a term of 50
years to life. A direct appeal was filed in which Dragon’s sole
assignment of error was that the sentence was excessive. On
September 20, 2007, we granted the State’s motion for sum-
mary affirmance in case No. S-07-620.
   In August 2012, Dragon filed a pro se motion for postcon-
viction relief in which he made claims of an excessive sentence
and ineffective assistance of counsel in connection with his
sentencing. The district court sustained the State’s motion to
deny an evidentiary hearing and dismissed Dragon’s motion for
postconviction relief.
   In its order, the court characterized Dragon’s postconvic-
tion claims as being claims that he received an excessive
sentence and that his trial counsel was ineffective for (1) fail-
ing to present mitigating evidence and (2) promising that he
would receive a specific sentence. With regard to Dragon’s
claim of an excessive sentence, the court determined that the
claim was procedurally barred, because the issue of an exces-
sive sentence had been raised and resolved against Dragon on
direct appeal and a postconviction action could not be used
to revisit or modify the sentence. With regard to Dragon’s
claim that counsel was ineffective for failing to present miti-
gating evidence which might bear on guilt, the court noted
that Dragon did not allege any specific mitigating evidence
    Nebraska Advance Sheets
522	287 NEBRASKA REPORTS



that counsel should have presented but did not present. To
the extent that Dragon claimed mitigating facts should have
been presented at sentencing, the court stated that the record
contradicted Dragon’s claim because it showed that counsel
had presented mitigating evidence, including letters of sup-
port and argument regarding Dragon’s cooperation with law
enforcement, his successful completion of probation from a
previous conviction for felony assault, and his acceptance
of responsibility for his actions in this case. With regard to
Dragon’s claim that counsel was ineffective for promising
that the court would impose a particular sentence, the court
noted that the colloquy at Dragon’s plea hearing indicated
that Dragon specifically acknowledged that he understood
that he could receive a life sentence, that no one had led him
to believe he would receive a lesser sentence as a result of his
plea, and that no promises had been made by anyone regard-
ing his sentence. The court concluded that Dragon was not
entitled to an evidentiary hearing, and it dismissed his motion
for postconviction relief.
   Dragon appeals the denial of his motion for postconviction
relief without an evidentiary hearing.

                  ASSIGNMENTS OF ERROR
   Dragon generally claims that the district court erred when
it rejected his claims of ineffective assistance of counsel and
denied his motion for postconviction relief without an eviden-
tiary hearing. He specifically asserts that counsel (1) promised
that he would not receive a life sentence if he pled guilty
and (2) failed to present mitigating evidence at the sentenc-
ing phase.

                   STANDARDS OF REVIEW
   [1-3] In appeals from postconviction proceedings, we inde-
pendently resolve questions of law. State v. Baker, 286 Neb.
524, 837 N.W.2d 91 (2013). A trial court’s ruling that the
petitioner’s allegations are refuted by the record or are too
conclusory to demonstrate a violation of the petitioner’s con-
stitutional rights is not a finding of fact—it is a determination,
as a matter of law, that the petitioner has failed to state a claim
                   Nebraska Advance Sheets
	                       STATE v. DRAGON	523
	                       Cite as 287 Neb. 519

for postconviction relief. Id. Thus, in appeals from postconvic-
tion proceedings, an appellate court reviews de novo a deter-
mination that the defendant failed to allege sufficient facts to
demonstrate a violation of his or her constitutional rights or
that the record and files affirmatively show that the defendant
is entitled to no relief. Id.
                           ANALYSIS
   Dragon claims that the district court erred when it denied his
claims of ineffective assistance of counsel without conducting
an evidentiary hearing. He argues that a hearing was warranted
on both his claim that counsel mistakenly advised him that he
would not receive a life sentence if he entered a plea and his
claim that counsel failed to present mitigating evidence during
the sentencing phase. We find no merit to Dragon’s assignment
of error with respect to either claim.
   [4] The Nebraska Postconviction Act, Neb. Rev. Stat.
§ 29-3001 et seq. (Reissue 2008 & Cum. Supp. 2012), provides
that postconviction relief is available to a prisoner in custody
under sentence who seeks to be released on the ground that
there was a denial or infringement of his constitutional rights
such that the judgment was void or voidable. State v. Molina,
279 Neb. 405, 778 N.W.2d 713 (2010); State v. York, 278 Neb.
306, 770 N.W.2d 614 (2009). Thus, in a motion for postconvic-
tion relief, the defendant must allege facts which, if proved,
constitute a denial or violation of his or her rights under the
U.S. or Nebraska Constitution, causing the judgment against
the defendant to be void or voidable. State v. Gunther, 278
Neb. 173, 768 N.W.2d 453 (2009); State v. Jim, 275 Neb. 481,
747 N.W.2d 410 (2008).
   [5,6] A court must grant an evidentiary hearing to resolve the
claims in a postconviction motion when the motion contains
factual allegations which, if proved, constitute an infringe-
ment of the defendant’s rights under the Nebraska or federal
Constitution. State v. Watkins, 284 Neb. 742, 825 N.W.2d 403
(2012). If a postconviction motion alleges only conclusions of
fact or law, or if the records and files in the case affirmatively
show that the defendant is entitled to no relief, the court is not
required to grant an evidentiary hearing. Id.
    Nebraska Advance Sheets
524	287 NEBRASKA REPORTS



   [7,8] A proper ineffective assistance of counsel claim
alleges a violation of the fundamental constitutional right to
a fair trial. See State v. Robinson, 285 Neb. 394, 827 N.W.2d
292 (2013). To prevail on a claim of ineffective assistance of
counsel under Strickland v. Washington, 466 U.S. 668, 104 S.
Ct. 2052, 80 L. Ed. 2d 674 (1984), the defendant must show
that his or her counsel’s performance was deficient and that
this deficient performance actually prejudiced the defendant’s
defense. State v. Robinson, supra. A court may address the
two prongs of this test, deficient performance and prejudice,
in either order. Id.
   [9,10] In addressing the “prejudice” component of the
Strickland test, a court focuses on whether a trial counsel’s
deficient performance renders the result of the trial unreliable
or the proceeding fundamentally unfair. State v. Robinson,
supra. To show prejudice under the prejudice component of
the Strickland test, there must be a reasonable probability that
but for the deficient performance, the result of the proceeding
would have been different. State v. Robinson, supra. A reason-
able probability is a probability sufficient to undermine confi-
dence in the outcome. Id.
   [11] Because Dragon’s trial counsel was also his appellate
counsel, this postconviction proceeding was his first oppor-
tunity to claim that his trial counsel provided ineffective
assistance. See State v. Edwards, 284 Neb. 382, 821 N.W.2d
680 (2012).
   Dragon makes two claims of ineffective assistance of coun-
sel: (1) that counsel incorrectly advised him that he would
not receive a life sentence if he entered a plea of guilty and
(2) that counsel failed to present mitigating evidence dur-
ing the sentencing phase. We conclude that the district court
did not err when it rejected such claims without an eviden-
tiary hearing.
   As alleged in his postconviction motion, the first allegation
appears to be a claim that trial counsel was deficient because
he promised Dragon that Dragon would receive a number
of years on the maximum end of his sentence instead of life
imprisonment. The State suggests that even if trial counsel had
promised a number of years at the top of the range, Dragon
                  Nebraska Advance Sheets
	                       STATE v. DRAGON	525
	                       Cite as 287 Neb. 519

suffered no prejudice, because his parole eligibility would be
determined entirely by the low end of the range, in this case,
50 years. The State suggests that even if Dragon’s allegation
was correct, no hearing was necessary because ineffectiveness
would not be established.
   With regard to the alleged promise by counsel that Dragon
would not receive a life imprisonment sentence if he entered
a plea, the district court determined that, without regard to the
State’s argument noted above, the record refuted this claim.
The district court noted that in response to questioning from
the court at his plea hearing, Dragon acknowledged that he
understood that he could receive a life imprisonment sentence
and that no one had led him to believe he would receive a
lesser sentence as a result of his plea. The court further noted
that Dragon had unequivocally represented to the trial court
that no promises had been made by anyone regarding his
sentence. We agree with the district court’s assessment of
the record.
   The record shows the following: The trial court asked
Dragon, “Has anyone told you or led you to believe that if
you entered a plea of guilt you would receive a light sen-
tence or in any way [be] rewarded for so pleading?” Dragon
responded, “No.” The trial court then asked whether he under-
stood that the court was “not bound by any recommenda-
tions as to sentencing by your attorney or the State.” Dragon
responded, “Yes, Your Honor.” Upon our de novo review,
we agree with the postconviction court’s conclusion that the
record, including the plea colloquy, refutes Dragon’s claim
that counsel promised him he would not receive a life impris-
onment sentence.
   We have previously held that when a defendant had
unequivocally represented to the court at the plea hearing that
no promises were made by anyone regarding the sentence to
be imposed, the defendant was not entitled to an evidentiary
hearing on his postconviction claim to the contrary. State v.
Vo, 279 Neb. 964, 783 N.W.2d 416 (2010). We apply this
reasoning to the instant case, and we conclude that the court
did not err when it denied this claim without an eviden-
tiary hearing.
    Nebraska Advance Sheets
526	287 NEBRASKA REPORTS



   With regard to the alleged failure to present mitigating
evidence at sentencing, the district court noted that Dragon
did not set forth any specific mitigating evidence that coun-
sel failed to present. The court further stated that the record
refuted Dragon’s claim, because it showed that counsel had
presented mitigating evidence, including letters of support,
and counsel had argued to the court that it should consider
mitigating factors when it imposed a sentence. We agree with
the district court’s assessment of Dragon’s allegations and of
the record.
   In his petition, Dragon generally claims that counsel failed
to conduct a minimal investigation of mitigating circumstances
and in particular failed to interview family members who could
have disclosed information regarding Dragon’s troubled past.
The record refutes this argument. We note that at Dragon’s
sentencing, counsel drew the court’s attention to the letters
of support, which included letters from members of Dragon’s
family. Counsel at the sentencing hearing urged the court to
note a theme from the letters that Dragon was suffering from
depression at the time he killed Moore. Such evidence and
argument demonstrate that Dragon’s family members were
contacted to provide letters of support and that these fam-
ily members were aware of the need to provide information
regarding Dragon’s mental state. We further note that in addi-
tion to the letters, one member of Dragon’s family spoke in
support of leniency at the sentencing.
   At the sentencing hearing, counsel urged the court to con-
sider Dragon’s remorse and his act of taking responsibility
for what he had done. Counsel also noted Dragon’s lack of an
extensive criminal history. Dragon fails to identify how any
additional mitigating evidence would have resulted in a differ-
ent sentence.
   When pronouncing sentence, the sentencing court acknowl-
edged that Dragon’s making a plea and sparing the victim’s
family from going through a trial was a mitigating circum-
stance. The sentencing court stated, however, that it also con-
sidered the circumstances of this crime and of Dragon’s prior
conviction for assaulting another former girlfriend under simi-
lar circumstances.
                    Nebraska Advance Sheets
	              STATE EX REL. COUNSEL FOR DIS. v. PALIK	527
	                         Cite as 287 Neb. 527

   Upon our de novo review of the record, we agree with the
court’s conclusion that the record refutes Dragon’s claim that
counsel failed to present mitigating evidence. We conclude
that the district court did not err when it denied this claim
without an evidentiary hearing.
                        CONCLUSION
   We conclude the district court did not err when it determined
that Dragon’s motion for postconviction relief did not allege
facts which constituted a denial of his constitutional rights and
that as to certain matters, the record refuted his claims. The
district court did not err when it denied Dragon’s motion for
postconviction relief without an evidentiary hearing.
                                                      Affirmed.



       State   of    Nebraska ex rel. Counsel for Discipline
           of the      Nebraska Supreme Court, relator,
                    v. Douglas D. Palik, respondent.
                                ___ N.W.2d ___

                    Filed February 21, 2014.   No. S-13-1030.

    Original action. Judgment of disbarment.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
    P er Curiam.
                       INTRODUCTION
   This case is before the court on the voluntary surrender of
license filed by Douglas D. Palik, respondent, on November
22, 2013. The court accepts respondent’s voluntary surrender
of his license and enters an order of disbarment.
                 STATEMENT OF FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on September 12, 1984. On September 21, 2012,
respondent was suspended for a period of 1 year followed
by a 1-year probationary term upon readmission because of